IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,           : No. 72 WM 2019
                                         :
                     Respondent          :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 WILLIAM RICKY BOYD,                     :
                                         :
                     Petitioner          :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the “Petition for Assumption of

Jurisdiction” is DENIED.